Case 8:19-cv-00710-MSS-TGW Document 343 Filed 09/15/21 Page 1 of 2 PageID 12441




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   UMG RECORDINGS, INC., et al.,

                Plaintiffs,

         v.                                   Case No. 8:19-cv-710-MSS-TGW
   BRIGHT HOUSE NETWORKS, LLC,

                Defendant.


                    DECLARATION OF NEEMA T. SAHNI
              IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL


        I, Neema T. Sahni, hereby declare and state as follows:

        1.     I am a partner at the law firm Covington & Burling LLP, attorneys of

  record for Plaintiffs. I submit this declaration in support of Plaintiffs’ Motion to

  Compel dated September 15, 2021. I have personal knowledge of all facts stated in

  this declaration, and if called upon as a witness, I could and would competently

  testify thereto.

        2.     Attached hereto as Exhibit A is a true and correct copy of a subpoena

  served by Plaintiffs on counsel for Ronald Hughes on August 9, 2021.

        3.     Attached hereto as Exhibit B is a true and correct copy of a subpoena

  served by Plaintiffs on counsel for Robert Kuszmar on August 9, 2021.

        4.     Attached hereto as Exhibit C is a true and correct copy of a subpoena

  served by Plaintiffs on counsel for Michael Tomasullo on August 9, 2021.
Case 8:19-cv-00710-MSS-TGW Document 343 Filed 09/15/21 Page 2 of 2 PageID 12442




        5.     Attached hereto as Exhibit D is a true and correct copy of Ronald

  Hughes’ Objections to Plaintiffs’ subpoena, served on August 23, 2021.

        6.     Attached hereto as Exhibit E is a true and correct copy of Robert

  Kuszmar’s Objections to Plaintiffs’ subpoena, served on August 23, 2021.

        7.     Attached hereto as Exhibit F is a true and correct copy of Michael

  Tomasullo’s Objections to Plaintiffs’ subpoena, served on August 23, 2021.

        8.     Attached hereto as Exhibit G is a true and correct copy of an email

  conferral chain between counsel for Plaintiffs and counsel for Respondents,

  spanning July 23, 2021, to September 7, 2021.

        9.     Attached hereto as Exhibit H is a true and correct copy of pages 26

  to 31 of the transcript for the deposition of Robert Kuszmar, taken on July 22, 2021.

        10.    Attached hereto as Exhibit I is a true and correct copy of pages 13 to

  19 of the transcript for the deposition of Ronald Hughes, taken on August 19, 2021.

        11.    Attached hereto as Exhibit J is a true and correct copy of BHN’s

  Amended Initial Disclosures, served on September 10, 2021.

        12.    Attached hereto as Exhibit K is a true and correct copy of an email

  conferral chain between counsel for Plaintiffs and counsel for Respondents, dated

  September 14, 2021.

     I declare under penalty of perjury that the foregoing is true and correct.

     Executed this 15th day of September, 2021 in Los Angeles, California.

                                         /s/ Neema T. Sahni
                                         Neema T. Sahni


                                           2
